IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 November 26, 2007
                                No. 07-10121
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MONTREAL BLAIR, also known as Monty

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:06-CR-168-ALL


Before HIGGINBOTHAM, STEWART and OWEN, Circuit Judges.
PER CURIAM:*
      Montreal Blair appeals his 260-month sentence of imprisonment following
a guilty plea conviction of distribution of fifty grams or more of a substance
containing cocaine base. 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii). He argues that
the district court erred in finding that in 2003 he committed prior drug offenses
that constituted relevant conduct for sentencing purposes.
      Blair’s culpability with respect to the 2003 drug activities was sufficiently
established. Blair was observed by police on numerous occasions at a house

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10121

where large quantities of cocaine were found. Receipts discovered in a safe
containing cocaine and drug proceeds indicated that Blair had purchased burglar
bars and furnishings for the house. The district court did not clearly err in
finding that Blair was responsible for the 2003 offenses. See United States v.
Cooper, 274 F.3d 230, 238-40 (5th Cir. 2001).
       Nor did the district court clearly err in finding that the 2003 offenses
constituted relevant conduct under U.S.S.G. § 1B1.3. Those offenses share a
common purpose with the offense of conviction, to wit: distribution of crack
cocaine in large quantities in the Oak Cliff area of Dallas. See United States v.
Hinojosa, 484 F.3d 337, 342 (5th Cir. 2007), petition for cert. filed (July 6, 2007)
(No. 07-5202). Further, Blair employed a similar modus operandi in committing
the relevant offenses, maintaining similarly packaged and sizeable crack stashes
guarded by strategically placed firearms at each location. See id. While Blair
argues that the 2003 events are too temporally remote from the offense of
conviction to qualify as relevant conduct, we have made clear that “[t]here is no
separate statute of limitations beyond which relevant conduct suddenly becomes
irrelevant.” United States v. Moore, 927 F.2d 825, 828 (5th Cir. 1991); see also
United States v. Robins, 978 F.2d 881, 890 (5th Cir. 1992) (“[E]ven assuming this
[one and a half year] hiatus occurred, it was inadequate in duration to make the
previous conduct irrelevant for sentencing purposes.”). AFFIRMED.




                                         2